DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/18 is being considered by the examiner.
					
Claim Status
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju (US Pub 2010/0151465).


Claim 1, Ju teaches a platelet testing device (Fig. 1) using blockage phenomenon (limitation beginning with using is intended use of the device and would be met by the structure and teachings of Ju), comprising: 
a sample chamber containing blood sample (Fig. 1 chamber 112); 
a microfluidic tube which is in fluid communication with the sample chamber and through which the blood sample flows ([0092] A device schematic is shown in FIG. 1. Channels 100 and 102 transferred sample and discharged waste from the chamber 112); 
and a microbead packing arranged on a flow path of the blood sample of the microfluidic tube (Fig. 1 microbead 114 packing into the chamber); 
wherein the microbead packing comprises: 
a packing pipe which constitutes a part of the flow path of the blood sample (Microbead 114 packing into the chamber is accomplished through 104); 
and a plurality of microbeads contained in the packing pipe and arranged to be in close contact with each other so as to form voids between the microbeads (voids would inherently form due to the shape of beads and having microbeads adjacent to one another. Fig. 1, Note the spaces between the beads. The microbeads are arranged in close contact. Note the area 104 and 114 and c3.), 
whereby function of the platelet is tested by blockage phenomenon of the voids due to the platelet in the blood sample which flows through the microfluidic tube from the sample chamber (function of the platelet is tested is a capability of the device and the function of the platelet flowing through the microfluidic tube from the same chamber would be capable of occurring in the device as taught by Ju.).  

Regarding Claim 16, Ju teaches the platelet testing device using blockage phenomenon according to claim 1, wherein at least one part of surface of the microbead is shaped to be porous ([0156] Porous bis-acrylamide beads).  

Regarding Claim 17, Ju teaches the platelet testing device using blockage phenomenon according to claim 1, wherein the microbeads which are in close contact (see Fig. 1 microbead packing, microbeads are in close contact) with each other is maintained in a state of being fused each other by a heat-fuse process (In regards to being fused to each other by a heat-fuse process, the Examiner is treating it as a product by process claim, specifically regarding the term heat-fuse process".  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that microbeads are in close contact in Fig. 1 meets the requirements of the claimed arrangement, the teaching of Ju clearly meets the requirements of present claims limitation).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (US Pub 2010/0151465), in view of Chen (WO 2012/016136).
Regarding Claim 2, Ju teaches the platelet testing device using blockage phenomenon according to claim 1.
Ju is silent to wherein a size of the void depends on a size of the microbead, and the void is configured to have a size by which erythrocyte in the blood sample can pass through the void and by which the blockage phenomenon of the void can occur by the attachment of the platelet to the microbead and the aggregation of the platelet.
Chen teaches in some embodiments of these devices, the one or more obstacles can be in the form of two barriers including a gap between the two barriers that is larger 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the size of the void depends on a size of the microbead, and the void is configured to have a size by which erythrocyte in the blood sample can pass through the void, as taught by Chen, in the device of Ju, to allow for different sized particles can be separated by the size of the void spaces, as taught by Chen.

Claims 3, 4, 5, 6, 8, 9, 10, 11, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US Pub 2010/0151465), in view of Shin (US Pub 2015/0338424).

Regarding Claim 3, Ju teaches the platelet testing device using blockage phenomenon according to claim 1.
Ju is silent the size of the microbead is set such that the size of the void is 3µm to 40µm.

As an example, the channel has a diameter of one of these sizes and microbead of about 10 um in a channel of about 100 um diameter and the voids would be about 10-40 um in diameter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the size of the void in the device of Ju to be 3µm to 40µm, as taught by Shin in order to be configured for a microfluidic device.
	
Regarding Claim 4, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 1, wherein the microbead is coated with clogging accelerant material which facilitates the attachment of the platelet (Shin teaches [0102] Adenosine diphosphate (ADP), Prostaglandin E, Fibrinogen and Arachidonic acid, respectively. After the reaction, blood is migrated by applying the pressure to the microfluidic chip with micro channel 12. If the function of platelet is normal, the flow path in the measuring chamber 14 is clogged in a short time and then the flow is stopped. On the contrary, if the function of platelet is abnormal, the time for clogging will be lengthened compared to when the function of a platelet is normal).  

Regarding Claim 5, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 4, wherein the clogging accelerant material comprises any one among agonists including collagen, fibrinogen, adenosine diphosphate (ADP), epinephrine, arachidonic acid, thromboxane A2, thrombin, and iso-thrombin- receptor-activating peptide (iso-TRAP), or a combination thereof (Shin teaches [0102] Adenosine diphosphate (ADP), Prostaglandin E, Fibrinogen and Arachidonic acid, respectively).  

Regarding Claim 6, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 1, wherein the platelet in the blood sample is configured to flow into the microbead packing in an activated state in the sample chamber (Ju teaches the platelet in the blood sample would be capable of being configured to flow into the microbead packing in an activated state in the sample chamber. The claimed invention is directed to a device and not the “platelet”. The flow of the platelet would be intended use of the device. [0010] As explained above, a platelet and vWF are activated by the size of a blood flow, i.e., a shear stress due to the flow, thereby leading to the increase of an adhesive property and the generation of hemostasis. It is known that the shear stress required for the activation of a platelet or vWF is at least 8 Pa and the shear rate is at least 5,000 l/s.).  

Regarding Claim 8, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 6, wherein a platelet activating reagent which 

Regarding Claim 9, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 1, wherein a degree to which the platelet is activated can be determined by any one of a travel distance of the blood sample which passed through the microbead packing and time taken for a stop of the blood sample flow, based on at least one of whether the void is blocked, a degree of the blockage of the void, and time taken for the void blockage, according to a degree to which the platelet in the blood sample is activated (Shin teaches [0102] and [0103] blood is migrated by applying the pressure to the microfluidic chip with micro channel 12. If the function of platelet is normal, the flow path in the measuring chamber 14 is clogged in a short time and then the flow is stopped. On the contrary, if the function of platelet is abnormal, the time for clogging will be lengthened compared to when the function of a platelet is normal. Additionally a degree to which the platelet can be activated is intended use of the device and the claimed structure is met by the limitations of modified Ju).  

Regarding Claim 10, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 1, wherein the microfluidic tube and the 22018123.0006 

Regarding Claim 11, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 10, wherein one of the plurality of test channels forms a control channel and the other of the plurality of test channels forms a sample channel, wherein a platelet flowing into the microbead packing of the control channel flows into the microbead packing in a non-activated state and a platelet flowing into the microbead packing of the sample channel flows into the microbead packing in an activated state (Shin teaches [0043] According to the above features, it is possible to test a blood sample through parallel channels using reagents which are different from each other. Also, with a single test only, it is possible to make a multiple test regarding a complex platelet function by performing a multiple drug tests for a single blood sample in a plurality of channels, thereby saving time and cost for a test. [0066] The micro channel 12 may comprise one channel as shown in FIG. 2a, or comprise a plurality of channels which are arranged in parallel as shown in FIG. 2b. When the micro channels 12 are arranged in parallel, reagents of different type may be supplied in each measuring chambers 14. Examiner notes the reagents of different type would include 

Regarding Claim 13, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 11, wherein a platelet activating reagent which activates the platelet in the blood sample is contained in the sample chamber, whereby the platelet is activated in the sample chamber (Shin teaches [0102] Adenosine diphosphate (ADP), Prostaglandin E, Fibrinogen and Arachidonic acid, respectively. These are supplied in the measuring chamber. ADP for example would be a platelet activating reagent.)    

Regarding Claim 14, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 8, wherein the platelet activating reagent comprises any one of calcium ion, adenosine diphosphate (ADP), epinephrine, arachidonic acid, thromboxane A2, thrombin, and iso-thrombin-receptor-activating peptide (iso-TRAP), or a combination thereof (Shin teaches [0102] Adenosine diphosphate (ADP), Prostaglandin E, Fibrinogen and Arachidonic acid, respectively. After the reaction, blood is migrated by applying the pressure to the microfluidic chip with micro channel 12. If the function of platelet is normal, the flow path in the measuring chamber 14 is clogged in a short time and then the flow is stopped. On the contrary, if the function of platelet is abnormal, the time for clogging will be lengthened compared to when the function of a platelet is normal).    

Claim 19, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 11, wherein a degree of an activation of the platelet is determined based on at least one of travel distance of the blood sample in the sample channel, travel distance of the blood sample in the control channel, time taken for the stop of the blood sample in the sample channel, and time taken for the stop of the blood sample in the control channel, a difference of travel distance of the blood sample in the sample channel and travel distance of the blood sample in the control channel, a ratio of travel distance of the blood sample in the sample channel to travel distance of the blood sample in the control channel, a difference of time taken for the stop of the blood sample in the sample channel and time taken for the stop of the blood sample in the control channel, and a ratio of time taken for the stop of the blood sample in the sample channel to time taken for the stop of the blood sample in the control channel (The degree of an activation of the platelet is intended use of the device and the structure of modified Ju would meet the limitations of the claim. The degree of activation would also depend on which activating reagent is used.).  

Regarding Claim 20, Ju teaches the platelet testing device using blockage phenomenon according to claim 1, wherein an inner diameter of the packing pipe is configured to be the same as an inner diameter of the microfluidic tube (the inner diameter of the packing pipe is capable of being configured to be the same as an inner diameter of the microfluidic tube, [0077] bead diameter and Shin teaches [0065] The micro channel 12 may have a polygonal shape such as quadrilateral, a circular shape, or an elliptical shape as cross sectional shape. For example, in case of having a square .

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US Pub 2010/0151465), in view of Shin (US Pub 2015/0338424), and further in view of Jones (WO 2004/081541).

Regarding Claim 7, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 6.
Modified Ju is silent to comprising a stirrer rotatably arranged in the sample chamber to apply shear force to the blood sample so as to activate the platelet in the blood sample.  
Jones teaches in the related art of an assay device. Whether the device is of a flow-through type or of simple closed form, means may be provided for agitating the test solution within the sample chamber. Preferably the agitating means is provided with a handle located outside the sample chamber for manipulation by a user, and suitable agitating means, for example a blade, spatula or stirrer element, located inside the chamber for agitation of the test solution. This facilitates mixing of reagents in the sample chamber, or solubilisation, disruption or dispersion of a material suspected to contain a test analyte in a solvent. Thus for example, a lid may be provided to seal the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a stirrer as taught by Jones to the sample chamber as taught by modified Ju in order to agitate the sample and mix solutions, as taught by Jones. 

Regarding Claim 12, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 11.
Modified Ju is silent to comprising a stirrer rotatably arranged in the sample chamber to apply shear force to the blood sample so as to activate the platelet in the blood sample.  
Jones teaches in the related art of an assay device. Whether the device is of a flow-through type or of simple closed form, means may be provided for agitating the test solution within the sample chamber. Preferably the agitating means is provided with a handle located outside the sample chamber for manipulation by a user, and suitable agitating means, for example a blade, spatula or stirrer element, located inside the chamber for agitation of the test solution. This facilitates mixing of reagents in the sample chamber, or solubilisation, disruption or dispersion of a material suspected to contain a test analyte in a solvent. Thus for example, a lid may be provided to seal the sample inlet or fluid inlet, with a suitable agitating device extending therethrough. Page 5, lines 31-35 and page 6, 1-12.
. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (US Pub 2010/0151465), in view of Shin (US Pub 2015/0338424), and further in view of Johnson (US Patent 9,260,693).
Regarding Claim 15, Ju teaches the platelet testing device using blockage phenomenon according to claim 1.
Ju is silent to the microbead packing further comprises a mesh member which is arranged at a rear end of the 23018123.0006 packing pipe in a flow direction of the blood sample to prevent loss of the microbeads.  
Johnson teaches microfluidic particle sorting. As shown in FIG. 14, a unitary particle processing cartridge 100′ of an embodiment of the invention may include also an aggregation filter 180 to help remove clumps of cells and prevent clogging of the sorting component. As shown, the aggregation filter 180 can be added to the fluid line(s) 116 connecting the cell source 112 to the processing component 110. The aggregation filter 180 may comprise any suitable material suitable for filtering a sample and may be disposed in any location along a fluid flow path in the cartridge 100′. Col. 11 32-40.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a filter, as taught by .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (US Pub 2010/0151465), in view of Spoto (US Pub 2014/0038193).
Regarding Claim 18, Ju teaches the platelet testing device using blockage phenomenon according to claim 1.
Ju is silent to comprising a negative pressure inflow chamber which is connected to the microfluidic tube at an opposite of the sample chamber and which introduces a negative pressure from outside such that the blood sample flows through the microfluidic tube.  
Spoto teaches in the related art of a microfluidic device. [0095] Alternatively, the flow can be driven by negative pressure if a downstream chamber is sealed while at negative pressure. Breaking a valve, e.g., by applying heat and melting a membrane valve, will initiate flow towards the negative pressure chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added negative pressure inflow chamber which is connected to the microfluidic tube at an opposite of the sample chamber and which introduces a negative pressure from outside such that the blood sample flows through the microfluidic tube, as taught by Spoto, to the device of Ju, in order to have an alternative method for flow of the liquid through the microfluidic device.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798